Citation Nr: 1301054	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for common variable immune deficiency (CVID).  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Additional development is again warranted prior to issuing a decision in this matter.

The Veteran alleges that he developed scarring and bronchiectasis of his lung(s) during service that was exacerbated by lack of proper diagnosis and timely treatment.  (See July 2009 Notice of Disagreement and May 2012 statement.)  He states that the lung condition, as well as episodes of chronic allergic rhinitis experienced during service, were misdiagnosed and instead represented CVID.  (See VA Form 9 received in June 2010.)  He has submitted private treatment records showing diagnosis and treatment for CVID dating since October 2007, approximately four years following his discharge from service.   

In accordance with the Board's June 2011 remand, an additional medical opinion was obtained in November 2011 for a determination as to the most likely etiology of the Veteran's CVID.  Unfortunately, however, the Board finds that the opinion is inadequate as the examination report states that private treatment records were not reviewed by the examiner.  In this regard, the November 2011 opinion erroneously states that there is no evidence that the Veteran has a current diagnosis of bronchiectasis, and she failed to acknowledge or discuss a private treatment note dated December 4, 2007, which shows diagnoses of recurrent sinusitis and recurrent pneumonia secondary to CVID.  She also failed to acknowledge or discuss a CVID information sheet of the National Institute of Health indicating that the number and severity of bacterial sinopulmonary infections is a detrimental implication for prognosis of CVID.  In this regard, a private treatment note from Dr. RN dated November 20, 2007, notes a chronic history of recurrent upper respiratory infections, chronic recurrent sinusitis and pneumonia and chronic bronchitis and he stated that the Veteran may have some chronic lung disease.  He further stated that the Veteran's CVID was caught "relatively early in the disease process."

The Board also notes that although pulmonary function testing was performed during the July 2008 VA respiratory examination, the results of such testing were not interpreted, thus, it is unclear whether the Veteran's claimed scarring and/or bronchiectasis of his lung(s) results in a current disability.

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board notes that multiple attempts were made to schedule the Veteran for a VA examination pertaining to his claim, however, such attempts were unsuccessful due to either scheduling conflicts with the Veteran's employment and/or insufficient notification of the scheduled examinations.  In a May 2012 statement, the Veteran requested that he be given an additional opportunity to appear for a VA examination.  He stated that if the examination were re-scheduled as he was told it would be, it would clearly show that he has bronchiectasis which could have been prevented during his military service had his CVID been properly diagnosed and treated.  

A review of the record also shows that it is incomplete regarding development of pre and post-service private treatment records and the Veteran's service treatment records.   

The Veteran's service treatment records show that he underwent a single G6PD deficiency test on July 20, 1999, while stationed at the Marine Corps Recruit Depot in San Diego, California.  The associated form medical record shows that options for both "positive (normal amount of enzyme present)" and "negative (deficient amount of enzyme present)," were checked.  The "remarks" section of the Veteran's Immunization Record states that G6PD was normal on July 20, 1999.  The diagnostic lab report documenting the Veteran's G6PD level at that time is not of record.  Obtainment of this record is necessary determine whether the Veteran's currently diagnosed CVID may have had its onset during military service.

Similarly, service treatment records also show that the Veteran was treated for pneumonia during most of August 1999 and in January 2003, however, there are no diagnostic reports of any chest x-rays performed during the Veteran's military service.  In this regard, an emergency treatment record dated on January 19, 2003, notes that a chest x-ray showed "?" haziness in the right middle lobe and early infiltrate.  To the contrary, however, a service treatment record dated January 21, 2003, states that the chest x-ray was normal and the Veteran's diagnosis was changed to an upper viral infection.  There is also no indication that chest x-rays were performed at the time enlistment or separation examinations dated in August 1998 and May 2003.  Reports of any chest x-rays, to specifically include a chest x-ray dated January 19, 2004, may provide evidence as to whether there was scarring or bronchiectasis of the Veteran's lung(s) during service, thus, additional development is warranted to obtain reports of any chest x-rays performed during service.  

When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding service treatment records.

Finally, the Board notes that the Veteran's service and post-service private treatment records allude to a pre-service sinus surgery in 1995 and to treatment for an episode of pneumonia when the Veteran was 16 years old.  Also, private treatment records from Dr. DP, an allergy, asthma and sinus specialist, state that the Veteran was referred to him by Dr. WB, a pulmonologist, and Dr. KW, a primary care physician.  As these records may contain information and evidence relevant to the claim, the must be requested for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and seek authorization to obtain all treatment records and diagnostic reports relevant to his claim dating prior to and since military service.  He should specifically be requested to provide information necessary to obtain treatment records and diagnostic reports pertaining to sinus surgery in 1995 or 1996 and pneumonia at age 16 as alluded to in his service and post-service treatment records, from Dr. DK (primary care physician) and Dr. WB (pulmonologist) as alluded to in an October 22, 2007 private treatment note, and any ongoing treatment records from Dr. RN dating since June 2008.  Of particular importance are reports of any pre- and post-service pulmonary function test reports and chest x-rays.  Any such records so obtained should be associated with the claims folder.  Efforts to obtain these records should be documented in the claims folder.  If such records cannot be obtained, the AOJ should contact the Veteran and allow him the opportunity to submit such records himself. 

2.  Contact the National Personnel Records Center (NPRC) and any other appropriate records repository and request diagnostic imaging and reports of any blood testing and chest x-rays performed during military service, to specifically include reports of any chest x-rays performed in association with the Veteran's August 1998 enlistment and May 2003 separation examinations, lab findings with numeric results pertaining to a G6PD deficiency test performed on July 20, 1999, at the San Diego Marine Corps Recruit Training Depot, and a chest x-ray performed on January 19, 2003 at the Okinawa U.S. Naval Hospital emergency treatment facility.  Perform any and all follow-up as necessary, and document negative results.

3.  Schedule the Veteran for any appropriate VA examination(s) to ascertain the most likely etiology and date of onset of his CVID and whether he has a current disability manifested by scarring and/or bronchiectasis of his lungs related to military service.  

Prior to the examination, the claims file, to include any relevant records in Virtual VA, should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  The examiner must offer an opinion as to the following:

a.)  Were the common infections (e.g. upper respiratory infections, rhinitis, sinusitis, and pneumonia) treated in service initial manifestations of CVID?  The examiner should acknowledge and discuss the significance, if any, of the December 4, 2007 private treatment record from Dr. N showing diagnoses of recurrent sinusitis and recurrent pneumonia secondary to CVID and the June 2008 NIH information health sheet pertaining to prognosis of CVID and incurrence of bacterial sinopulmonary infections.  

b)  If obtained, do the Veteran's July 1999 or any other blood test results taken during service show evidence of CVID?  If so, was there any increase in the underlying pathology (i.e., was it aggravated) during service?  

c.)  Is it at least as likely as not (i.e., a 50 percent probability or better) that any current CVID disability or residuals thereof, to include scarring of the lung or bronchiectasis, is otherwise related to the Veteran's active service?  In responding to this inquiry, the examiner should state whether there was any superimposed disease or injury (i.e., lack of proper diagnoses and treatment of CVID during service, recurrent infections during service, lung scarring, or bronchiestasis) in connection with CVID.  If so, is it at least as likely as not that the identified superimposed disease or injury was incurred in or related to the Veteran's period of active service?

In offering any opinion, the examiner must consider the full record, to include any pre- and post-service treatment records and the appellant's lay statements (see July 2009 Notice of Disagreement, June 2010 VA Form 9, and the Veteran's May 2012 statement).  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  After completing the requested actions and any additional development action deemed warranted, the RO/AMC must readjudicate the claim of service connection for CVID.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative, if any, a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


